Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. A method for improved efficiency of an inventory management system, the method
comprising:
detecting, by a user device, launch of an application executing on the user device, (see Trandal, fig. 24);
upon detecting launch of the application, automatically prompting a remote server to perform a first inventory search of inventory data stored in a database using location information provided by the user device, wherein the first inventory search comprises at least a geospatial search of the stored inventory data using the location information, (see Trandal, ¶ 21)(providing an inventory software program to a mobile device associated with a first user, wherein the inventory software program is: preinstalled on the mobile device, transmitted to the mobile device of the first user, or partially preinstalled on the mobile device and partially transmitted to the mobile device of the first user; receiving at the inventory system: a first image wherein the image is sent from the first user's mobile device, a camera lens direction and location of the mobile device at substantially the same time the first image was taken by the first user using the first user's mobile device, and, storing in computer readable memory the first image received from the first user's mobile device, the camera lens direction, and the geographic location associated with the first image);
receiving, at the user device from the remote server, a list of search results, (see Trandal, ¶ 23) (providing a user interface via which the user can search stored items information; and, in response to a search request displaying the search results wherein the search results include an image of the item, location of the item, or image and location of the item);
receiving, by the user device, image data from a camera associated with the user device, the image data comprising image data for an inventory item within a field-of-view of the camera, (see Trandal, ¶ 21)(a camera lens direction and location of the mobile device at substantially the same time the first image was taken by the first user using the first user's mobile device, and, storing in computer readable memory the first image received from the first user's mobile device, the camera lens direction, and the geographic location associated with the first image);
determining, by the user device, a class label for the inventory item within the field-of-
view of the camera, (see Trandal, ¶ 17, 18)(separable items from an image can be categorized or labeled using computer assisted pattern recognition techniques);
performing a second inventory search by correlating the class label with results of the
second inventory search, (see Trandal, ¶ 22)(a second image wherein the image is sent from the second user's mobile device, a geographic location of the second user's mobile device which corresponds to at least in part the geographic location of the mobile device at substantially the same time the second image was taken by the second user using the first user's mobile device, and, storing in computer readable memory the second image received from the second user's mobile device and the geographic location associated with the second image; providing a user interface via which the first user can search stored items information, geographic location information, or item and geographic location information associated with the first image; providing a user interface via which the second user can search stored items information, geographic location information, or item and geographic location information associated with the second image); and
presenting, by the user device, results of the second inventory search, the presented
information comprising inventory data corresponding to at least one search result from the list
of search results received from the database during the first inventory search, (see Trandal, ¶ 22)                                                                                                                                                                                                  (providing a user interface via which the first user and second user can display a ranking of searched items).

/RUSSELL S GLASS/Primary Examiner, Art Unit 3627